Exhibit 5 July 27, 2010 Board of Directors NBT Bancorp Inc. 52 South Broad Street Norwich, New York 13815 Ladies and Gentlemen: We are acting as counsel to NBT Bancorp Inc., a Delaware corporation (the “Company”), in connection with its registration statement on Form S-8 (the “Registration Statement”), filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Act”), relating to the registration of 1,000,000 shares of common stock, par value $0.01 per share, all of which shares of the Company (the “Shares”) may be issued by the Company pursuant to the NBT Bancorp Inc. 401(k) and Stock Ownership Plan (the “Plan”).This opinion letter is furnished to you at your request to enable you to fulfill the requirements of Item601(b)(5) of Regulation S-K, 17C.F.R. §229.601(b)(5), in connection with the Registration Statement. For purposes of this opinion letter, we have examined copies of such agreements, instruments and documents as we have deemed an appropriate basis on which to render the opinions hereinafter expressed.In our examination of the aforesaid documents, we have assumed the genuineness of all signatures, the legal capacity of all natural persons, the accuracy and completeness of all documents submitted to us, the authenticity of all original documents, and the conformity to authentic original documents of all documents submitted to us as copies (including telecopies).As to all matters of fact, we have relied on the representations and statements of fact made in the documents so reviewed, and we have not independently established the facts so relied on.This opinion letter is given, and all statements herein are made, in the context of the foregoing. This opinion letter is based as to matters of law solely on the Delaware General Corporation Law, as amended.We express no opinion herein as to any other laws, statutes, ordinances, rules, or regulations.As used herein, the term “Delaware General Corporation Law, as amended” includes the statutory provisions contained therein, all applicable provisions of the Delaware Constitution and reported judicial decisions interpreting these laws. Based upon, subject to and limited by the foregoing, we are of the opinion that following (i) the filing of the Registration Statement with the Securities and Exchange Commission, (ii) issuance of the Shares pursuant to the terms of the Plan and (iii) receipt by the Company of the consideration for the Shares specified in the Plan, the Shares will be validly issued, fully paid, and nonassessable. This opinion letter has been prepared for use in connection with the Registration Statement.We assume no obligation to advise you of any changes in the foregoing subsequent to the delivery of this opinion letter. We hereby consent to the filing of this opinion letter as Exhibit 5to the Registration Statement.In giving this consent, we do not thereby admit that we are an “expert” within the meaning of the Act. Very truly yours, /s/ Hogan Lovells US LLP HOGAN LOVELLS US LLP
